DETAILED ACTION
This office action is in response to Applicant’s communication of April 23, 2021.  The Information Disclosure Statements with filing dates of July 24, 2018, December 21, 2018, October 9, 2019, December 17, 2019, January 10, 2020, January 24, 2020, March 23, 2020, June 4, 2020, October 8, 2020, April 23, 2021, and July 30, 2021, have been acknowledged.  Applicant's amendments filed on April 23, 2021, have been entered.

Priority:  09/21/2016
Status of Claims:  Claims 1 – 3, 6 – 9, 11, 12, and 14 – 24 are pending.  Claims 1, 7, 15, 16, 18 and 24 have been AMENDED.  Claims 4, 5, 10 and 13 have previously been CANCELLED.
Status of Office Action:  Notice of Allowance 

Response to Amendments To The Claims
Applicant’s arguments with respect to the amendments to the claims have been fully considered.

Claim Rejections - 35 USC § 101
In view of Applicant’s arguments regarding the pending claims, the previous rejection of the subject claims under 35 U.S.C. 101 in the prior Office Action, is hereby withdrawn.   

Reasons for Allowance
Claims 1 – 3, 6 – 9, 11, 12, and 14 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance:  The instant application is directed towards plant provenance and data products from object recognition tracking.  More specifically, the Applicants claim a system, method and product relative to: one or more processors, and memory coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors to detect, via an image capturing device, a discoloration of a leaf structure of an individual plant within a plant growth operation for a current crop of individual plants and batches of plants; in response to detecting the discoloration of the leaf structure, output a trigger to control a monitoring of a cluster of leaf structures associated with the individual plant to detect whether the cluster of leaf structures includes the discoloration; in response to detecting the discoloration in the cluster of leaf structures, capture image data and environmental conditions associated with a batch of plants that include the individual plant, the environmental conditions including at least an uptake of carbon dioxide and a production of oxygen; identify a dataset of stored images associated with the individual plant, the dataset of stored images including stored images of the individual plant over a predetermined time interval; determine a similarity between the image data and a stored image from the dataset of stored images; generate a health metric for the individual plant that quantifies likelihood of plant spoilage prior to harvest, the health metric being based at least in part on the similarity; generate a financial risk assessment of the plant growth operation, the financial risk assessment quantifying in financial terms the risk of plant spoilage of the current crop based at least in part on the health metric of the individual plant and including a data stream of risk data that is suitable for generating a financial instrument; generate a financial instrument based at least in part on the financial risk assessment; and output the financial instrument to a financial institution.

The closest prior art of record Itzhaky et al., U.S. 2016/0148104 generally identifies plant monitoring, environmental sensors, health state of plants prior to harvest, risk scores as to 
Even though the prior art of record teaches the general concepts cited above, the prior art of record fails to teach the presented limitations of Claim 1 that include:
the memory including one or more modules that are executable by the one or more processors to detect, via an image capturing device, a discoloration of a leaf structure of an individual plant within a plant growth operation for a current crop of individual plants and batches of plants;
in response to detecting the discoloration of the leaf structure, output a trigger to control a monitoring of a cluster of leaf structures associated with the individual plant to detect whether the cluster of leaf structures includes the discoloration;
in response to detecting the discoloration in the cluster of leaf structures, capture image data and environmental conditions associated with a batch of plants that include the individual plant, the environmental conditions including at least an uptake of carbon dioxide and a production of oxygen;
identify a dataset of stored images associated with the individual plant, the dataset of stored images including stored images of the individual plant over a predetermined time interval;
determine a similarity between the image data and a stored image from the dataset of stored images;
generate a health metric for the individual plant that quantifies likelihood of plant spoilage prior to harvest, the health metric being based at least in part on the similarity;
generate a financial risk assessment of the plant growth operation, the financial risk assessment quantifying in financial terms the risk of plant spoilage of the current crop based at least in part on the health metric of the individual plant and including a data stream of risk data that is suitable for generating a financial instrument;
generate a financial instrument based at least in part on the financial risk assessment; and
output the financial instrument to a financial institution.

Additionally, the presented limitations of independent method Claim 7 and independent product Claim 15 identify similar features as outlined in independent system Claim 1.

The claims present sufficient detail in an ordered combination, not designed to monopolize the exception.  For these reasons, independent Claims 1, 7 and 15 are deemed to be allowable over the prior art of record, and claims 2, 3, 6, 8, 9, 11, 12, 14 and 16 – 24 are allowed by virtue of their dependency on an allowed claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Conclusion
Additional prior art made of record and not relied upon which is considered tangentially pertinent to applicant’s disclosure is listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        August 9, 2021